Citation Nr: 0829133	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for temperomandibular 
joint (TMJ) dysfunction/disease, claimed as TMJ and grinding 
of the teeth.  

2.  Entitlement to service connection for small vessel 
peripheral vascular disease (SVPVD), frontal lobes.  

3.  Entitlement to service connection for contact dermatitis.  

4.  Entitlement to service connection for a bilateral heel 
disorder, claimed as bilateral heel cord tightness, pain, and 
stiffness.  

5.  Entitlement to an initial rating in excess of 30 percent 
from January 1, 2004, to April 21, 2005, and in excess of 50 
percent from April 21, 2005, for obstructive sleep apnea.  

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) at C5-C6.  

7.  Entitlement to an initial (compensable) rating for kidney 
stones.  

8.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.  

9.  Entitlement to an initial (compensable) rating for 
recurrent sinusitis with sinus headaches.  

10.  Entitlement to an initial (compensable) rating for 
chronic mononucleosis.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to September 
1978 and from October 1982 to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that decision, service connection was established for 
obstructive sleep apnea (rated as 30 percent disabling), DJD 
at C5-C6 (10 percent disabling), kidney stones 
(noncompensable), bilateral hearing loss (noncompensable), 
recurrent sinusitis with sinus headaches (noncompensable), 
and for chronic mononucleosis (noncompensable).  The 
effective date for these awards was January 1, 2004, which is 
the date following the veteran's final discharge from active 
service.  

In the rating decision, service connection was denied for TMJ 
disease, SVPVD, contact dermatitis, and bilateral heel and 
cord tightness.  The veteran appealed, and in a March 2006 
rating decision, the 30 percent rating in effect for 
obstructive sleep apnea was confirmed and continued.  In an 
October 2006 rating determination, however, the 30 percent 
rating for sleep apnea was increased to 50 percent, effective 
from April 21, 2005.  The veteran's other rating awards were 
confirmed and continued, as were the previous denials of 
service connection.  The appeal continues.  It is noted that 
the matter was forwarded to the Board from the Pittsburgh, 
Pennsylvania, which now has RO jurisdiction of this matter.

The issues of entitlement to service connection for SVPVD; 
entitlement to service connection for a foot disorder 
manifested by bilateral heel cord pain and tightness; 
entitlement to an initial rating in excess of 50 percent from 
April 21, 2005; entitlement to an initial rating in excess of 
10 percent for DJD; entitlement to an initial rating in 
excess of 10 percent for DJD at C5-C6; entitlement to an 
initial (compensable) rating for kidney stones; entitlement 
to an initial (compensable) rating for bilateral hearing 
loss; entitlement to an initial (compensable) rating for 
sinusitis with sinus headaches; and entitlement to an initial 
(compensable) rating for chronic mononucleosis; are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issues of entitlement to service connection for TMJ 
dysfunction/disease and contact dermatitis and entitlement to 
a rating in excess of 30 percent for obstructive sleep apnea 
from January 1, 2004, to April 21, 2005, are addressed in the 
decision below.  


FINDINGS OF FACT

1.  There is no current diagnosis or other current 
demonstration of TMJ disease or dysfunction.  

2.  There is no current diagnosis or other demonstration of 
contact dermatitis.  

3.  For the period from January 1, 2004, to April 21, 2005, 
manifestations of the veteran's obstructive sleep apnea 
included persistent day-time hypersomnolence; required use of 
a breathing assistance device was not indicated.  
CONCLUSIONS OF LAW

1.  TMJ dysfunction/disease was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Chronic contact dermatitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  For the period from January 1, 2004, to April 21, 2005, 
the criteria for an initial disability rating in excess of 30 
percent for the veteran's service-connected obstructive sleep 
apnea, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.97, Diagnostic Code (DC) 6847 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2003 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
considered herein.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007).  The information and evidence associated with the 
claims file consist of the veteran's service treatment 
records, VA medical treatment records, numerous VA specialty 
examinations, and statements from the veteran.  As to the 
issues not being remanded, there is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disabilities is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Background and Analysis - TMJ Dysfunction and Contact 
Dermatitis

The veteran claims that service connection is warranted for 
TMJ dysfunction/disease and for contact dermatitis as he was 
treated for these conditions during service.  His service 
treatment records do reflect that he was seen for a rash in 
the right arm pit in November 1999.  He was also seen for 
contact dermatitis of the left wrist (watch band area) in 
2000.  He was prescribed cortisone, and the condition 
resolved.  His inservice dental records reveal that he was 
seen for TMJ problems in November 2003.  The examiner 
prescribed an oral appliance to be worn at night to protect 
him from grinding his teeth.  TMJ dysfunction was not 
diagnosed.  

Various post service VA examinations were conducted in March 
and April 2005, to include dental and dermatological 
evaluations.  At the skin exam, the veteran reported a 
history of contact dermatitis of the wrist due to aggravation 
by a watch band.  Examination of the skin revealed no 
evidence of any dermatitis on the wrist or any active skin 
lesions.  Dermatitis was not diagnosed.  

Upon VA dental exam, the veteran reported facial soreness 
after waking in the morning due to grinding of his teeth at 
night.  He indicated that he did not always use the mouth 
guard at night.  Examination of the temperomandibular showed 
no tenderness to palpation, clicking, popping, or grating.  
There was no tenderness to palpation or hypertrophy to the 
mastication muscles.  The examiner did not diagnose TMJ 
disease.  

As to the claims of service connection for TMJ disease and 
contact dermatitis, there currently is no post service 
evidence that these disorders exist on a continuing basis.  
Objective medical findings of record failed to find any 
identifiable TMJ dysfunction or dermatitis.  Moreover, while 
the veteran reportedly grinds his teeth, no chronic residuals 
of this habit are indicated.  Regarding the veteran's claims, 
a review of the record does not show that the veteran has 
ever received a competent medical diagnosis of these 
conditions and service connection is denied.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current TMJ dysfunction or contact dermatitis, the claims 
must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for TMJ dysfunction/disease and contact 
dermatitis, and they must be denied.  As the preponderance of 
the evidence is against both of these claims, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 
17, 2001).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 12 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999), (concerning assigning 
"staged" initial ratings).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

The veteran has appealed the disability initially signed for 
obstructive sleep apnea with the grant of service connection 
upon rating decision in May 2005.  That determination 
established a 30 percent rating, effective from the date 
following the veteran's discharge from service.  Because he 
appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  
As already indicated, the issue of entitlement to an initial 
rating in excess of 50 percent from April 21, 2005, will be 
addressed in the REMAND that follows the decision below.  The 
decision below will only address entitlement to an initial 
rating in excess of 30 percent from January 1, 2004, to April 
21, 2005.  

Sleep apnea syndromes are rated under DC 6847.  38 C.F.R. § 
4.97 (2007).  Pursuant to DC 6847, sleep apnea syndromes 
(obstructive, central, mixed) are rated noncompensable when 
asymptomatic, but with documented sleep disorder breathing.  
A 30 percent disability rating is warranted when there is 
persistent daytime hypersomnolence.  A 50 percent evaluation 
is to be assigned when the veteran requires the use of a 
breathing assistance device, such as a continuous airway 
pressure (CPAP) machine.  A 100 percent evaluation is 
assigned for chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or for cases where the veteran 
requires a tracheostomy.  38 C.F.R. § 4.104, DC 6847.

Background and Analysis - Obstructive Sleep Apnea

The veteran was diagnosed with obstructive sleep apnea during 
service and had symptoms of daytime sleepiness, snoring, and 
teeth grinding.  He was issued a mouth guard in 2003.  There 
was no indication that he was prescribed a continuous 
positive airway pressure (CPAP) machine.  At time of VA 
neurological examination on April 21, 2005, he gave a four 
year history of daytime sleepiness, frequent yawning, 
snoring, and grinding of the teeth.  He said that he had 
fallen asleep at work.  Sleep study performed at this time 
included CPAP machine testing, and subsequently dated records 
reflect that a CPAP machine has been issued.  An April 2005 
VA record confirmed mild to moderate obstructive sleep apnea.  

For the period between January 1, 2004, the day following the 
veteran's discharge from service, to April 21, 2005, the date 
of VA examination and sleep study, the veteran's obstructive 
sleep apnea, was rated as 30 percent disabling.  As indicated 
above, it was on the date of April 21, 2005, that use of a 
CPAP machine was indicated.  The record reflects that a 50 
percent rating was awarded from that date.  As to the period 
in question, and since the veteran's condition fit the 
criteria for persistent day-time hypersomnolence, a rating of 
30 percent disabling for the period from January 1, 2004, to 
April 21, 2005, was appropriate.  Thus, a rating in excess of 
30 percent for the period in question is not warranted.  And, 
as already noted, entitlement to a rating in excess of 50 
percent from April 21, 2005, will be addressed in the remand 
portion of this decision below.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to service connection for TMJ is denied.  

Entitlement to service connection for contact dermatitis is 
denied.  

Entitlement to an initial rating in excess of 30 percent from 
January 1, 2004, to April 21, 2005, is denied.  


REMAND

The following claims are remanded for additional evidentiary 
development:  entitlement to service connection for small 
vessel peripheral vascular disease (SVPVD); entitlement and 
service connection for a bilateral heel disorder, claimed as 
bilateral cord tightness, pain, and stiffness; entitlement to 
an initial rating in excess of 50 percent for obstructive 
sleep apnea, from April 21, 2005; entitlement to an initial 
rating in excess of 10 percent for DJD at C5-C6; entitlement 
to an initial (compensable) rating for kidney stones; 
entitlement to an initial (compensable) rating for bilateral 
hearing loss; entitlement to an initial (compensable) rating 
for sinusitis with sinus headaches; entitlement to an initial 
(compensable) rating for chronic mononucleosis.  

The record shows that the veteran underwent magnetic 
resonance imaging (MRI) in 2003 which showed some white 
matter in the frontal lobes which were noted to be consistent 
with ischemia.  The neurologist indicated that the MRI 
results were suggestive of SVPVD, although no formal 
diagnosis was made.  It does not appear that the post service 
VA examination addressed whether this condition was currently 
present, or is present was related to service in any way.  

Similarly, the veteran service treatment records reflect that 
he was seen on several occasions during service for foot 
pain, to include occasional report of heel cord tightness.  
He also complained of this condition at time of service 
discharge.  Upon post service VA examination, the veteran 
continued to report bilateral posterior heel pain which was 
worse in the morning.  He said that the pain was gradually 
relieved after warm water soaks.  Examination showed that the 
veteran had a normal gait with no postural abnormalities.  
There was no tenderness to palpation over the posterior heel, 
no swelling, or deformities noted.  X-ray of the heels, 
however, showed osteopenia, but no fractures of calcaneal 
heel spurs.  It is unclear as to whether the veteran actually 
has a bilateral heel disorder.  Additional VA examination is 
necessary.  

As to the increased ratings claims that are subject to this 
remand, the Board notes that the veteran continues to report 
increased ratings are warranted.  He also reported that he 
worked overseas from November 2006 through August 2007.  He 
was last thoroughly examined by VA in early 2005.  He has 
essentially contended that these disorders are all now more 
severely disabling than in the past.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The VBA 
AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  
Also, as to the increased rating 
matter, notice of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) should be 
accomplished.

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions, (SVPVD, a 
bilateral heel disorder, sleep apnea, DJD 
of the cervical spine, kidney stones, 
bilateral hearing loss, sinusitis with 
sinus headaches, or chronic 
mononucleosis), that are on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC/RO should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

NOTE:  For each examination requested 
below, the claims file must be made 
available to and reviewed by the 
examiner(s) pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The examiner(s) should set forth a 
complete rationale for all conclusions in 
a legible report.

3.  Arrange for the veteran to undergo 
an appropriate VA examination 
concerning his claim for service 
connection for SVPVD.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether SVPVD exists;

b) and, if so, indicate whether the 
condition is congenital or 
developmental in nature and, if so, 
whether the disability constitutes a 
disease or defect;

c) opine whether the condition, if 
present, is at least as likely as not 
related to the veteran's active 
service;

d) opine whether the condition, if 
present, preexisted service and, if so, 
whether it increased in disability in 
service;

e) if any congenital defect is found to 
have preexisted service, opine whether 
the veteran now has additional 
disability due to disease or injury 
superimposed upon such defect; and

f) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

4.  Arrange for the veteran to undergo 
appropriate VA examination in 
concerning his claim for service 
connection for a bilateral heel 
disorder.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) indicate whether a heel disorder, 
manifested by heel cord tightness, 
pain, and stiffness exists;

b) and, if so, indicate whether the 
pathology is acquired in nature;

c) opine whether the condition, if 
present, is at least as likely as not 
related to the veteran's active 
service;

d) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

5.  Arrange for the veteran to undergo 
a VA examination concerning his claim 
for a higher initial evaluation for 
obstructive sleep apnea.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

identify all symptoms related to this 
condition, to include whether the 
veteran requires use of breathing 
assistance device such as CPAP machine 
or experiences chronic respiratory 
failure with carbon dioxide retention 
or cor pulmonale, or, requires 
tracheostomy.  

6.  Arrange for the veteran to undergo 
a VA examination concerning his claim 
for a higher initial evaluation for a 
DJD at C5-C6.  

Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) identify all cervical spine 
symptomatology, including, if 
appropriate, pain, subluxation, 
instability, limitation of motion, and 
ankylosis;

b) consider whether the veteran's 
cervical spine condition causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or the 
absence of necessary structures, 
deformity, adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups or 
after repetitive use in terms of 
additional loss of motion beyond that 
which is observed clinically;

c) indicate whether any reported pain 
is supported by adequate pathology and 
evidenced by visible behavior;

d) identify any evidence of neuropathy 
or other nerve involvement due to the 
cervical spine DJD,

e) and provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

7.  Arrange for the veteran to undergo 
a VA examination concerning his claim 
for a higher initial evaluation for 
kidney stones.  

Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

identify all manifestations of 
hydronephrosis (kidney stone), to 
include whether there is recurrent 
stone formation requiring diet therapy, 
drug therapy, or invasive or non-
invasive procedures more than two times 
per year.

8.  Arrange for the veteran to undergo 
a VA audiometric examination concerning 
his claim for a higher initial 
evaluation for bilateral hearing loss.  
The testing should be conducted in 
accordance with applicable procedures.

9.  Arrange for the veteran to undergo 
a VA examination concerning his claim 
for a higher initial evaluation for 
sinusitis with sinus headaches.  

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should state whether the 
disability is detected by X-ray only; 
productive of one or two incapacitating 
episodes per year (or three or more) 
requiring prolonged (4-6 weeks) 
antibiotic treatment; or, 3-6 months of 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
productive of three or more 
incapacitating episodes requiring near 
constant sinusitis characterized by 
headaches, pain and tenderness, purulent 
discharge or crusting.  If surgery has 
been required, the examiner should so 
note.  

10.  Arrange for the veteran to undergo 
a VA examination concerning his claim 
for a higher initial evaluation for 
mononucleosis.  

Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

identify all manifestations of 
mononucleosis, to include whether the 
veteran experiences chronic fatigue 
syndrome (CFS) residuals (debilitation 
fatigue, cognitive impairments such as 
inability concentrate, forgetfulness, 
confusion, or a combination of other 
signs and symptoms) which wax and wane 
but result in periods of incapacitation 
of at least one but less than two weeks 
total duration per year, or, symptoms 
controlled by continuous medication.  
All other pertinent findings should be 
set forth to encompass all the 
impairment caused by this disorder.  
Any periods of incapacitation dictated 
by a physician should be set forth.

11.  Once the above-requested development 
has been completed, readjudicate each of 
the veteran's remaining claims.  If any 
decision remains adverse to the veteran, 
he and his representative must be 
provided with an appropriate supplemental 
statement of the case (SSOC), as well as 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


